Brown, J.
(dissenting). In addition to the information from an anonymous informant, the affidavit sets out the officer’s discovery from the trash search of “numerous large ziplock baggies, some of which contained [marijuana] . . . [and] paper work in the name []of Efrain Matías [the defendant] of 6 Rock-dale [Street,] 3rd floor, Worcester.” I do not believe this court needs to factor in the other information from the affidavits which the majority deems to be stale. I think that the trash pull in and of itself provides a sufficient basis for a magistrate to find probable cause to issue the initial search warrant. Compare Commonwealth v. Pratt, 407 Mass. 647, 660 (1990).